                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT BECKLEY

MATTHEW SHAMBLIN,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:19-cv-00674

RALEIGH GENERAL HOSPITAL, LLC,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

               Pending is Defendant Raleigh General Hospital, LLC’s (“Raleigh General’s”)

Motion to Dismiss Plaintiff’s Amended Complaint [Doc. 21], filed January 13, 2020.


                                                I.

               On December 16, 2019, the Court entered a Memorandum Opinion and Order [Doc.

17] dismissing Plaintiff Matthew Shamblin’s Complaint [Doc. 1-1] for failure to state a claim. The

Court reasoned that the Complaint failed to state a claim under the West Virginia Human Rights

Act (“WVHRA”) absent an allegation that Raleigh General treated Mr. Shamblin differently based

upon a statutorily protected ground [Doc. 17 at 5]. The Court further reasoned that the Complaint

failed to state a claim for breach of contract inasmuch as the pleading lacked factual allegations

giving rise to a reasonable inference that the employment policy identified by Mr. Shamblin was

binding [Id.]. The Court granted Mr. Shamblin leave to file an amended complaint on or before

December 30, 2019; He did so [Doc. 18]. The Amended Complaint again alleges claims under the

WVHRA and for breach of contract [Id.].

               On January 13, 2020, Raleigh General filed the instant Motion to Dismiss

Plaintiff’s Amended Complaint [Doc. 21], requesting dismissal with prejudice. Raleigh General
contends that Mr. Shamblin’s Amended Complaint fails to cure the defects identified in the

Memorandum Opinion and Order. Mr. Shamblin asserts that the Complaint adequately states a

claim to survive dismissal.


                                                 II.


               First, Mr. Shamblin asks that the motion to dismiss be held in abeyance pending

discovery. For the reasons stated in the December 16, 2019, Memorandum Opinion and Order, the

Court declines to hold the motion in abeyance.

               Second, as noted in the preceding Memorandum Opinion and Order, Mr. Shamblin

cannot state a plausible claim for relief under the WVHRA absent an allegation that Raleigh

General made an employment decision on a ground proscribed by the statute. See Board of Educ.

of Cnty. of Tyler v. White, 216 W. Va. 242, 246, 605 S.E.2d 814, 818 (2004) (“[T]he crux of a

Human Rights Act discrimination claim is not simply that the plaintiff was . . . treated differently;

rather, it is that the discrimination was motivated by one of the impermissible factors stated in the

Act.”). The Amended Complaint contains no such allegation, and Mr. Shamblin’s response in

opposition [Doc. 23] relies on contentions previously rejected by the Court. Mr. Shamblin has thus

not stated a WVHRA claim.

               Third, respecting Mr. Shamblin’s claim for breach of contract, the claim was

previously dismissed without prejudice “inasmuch as the pleading lacked factual allegations giving

rise to a reasonable inference that the policy was binding” [Doc. 17 at 5]. The Court summarized

the applicable law as follows:

       In West Virginia, employees and employers alike are generally governed by the at-
       will employment doctrine. Feliciano v. 7-Eleven, Inc., 210 W. Va. 740, 743, 559
       S.E.2d 713, 717 (2001). As a result, “an at-will employee serves at the will and
       pleasure of his or her own employer and can be discharged at any time, with or

                                                 2
       without cause.” Id. at 744, 559 S.E.2d at 718. The employee and employer may
       alter the at-will relationship by a policy or provision in a separate document “if
       there is a definite promise” in that document “by the employer not to discharge the
       covered employee except for specified reasons.” Bine v. Owens, 208 W. Va. 679,
       682, 542 S.E.2d 842, 845 (2000). “[A]ny promises alleged to alter” the at-will
       relationship “must be very definite to be enforceable.” Suter v. Harsco Corp., 184
       W. Va. 734, 737, 403 S.E.2d 751, 754 (1991) (emphasis in original). A promise by
       the employer, if sufficiently definite, is construed as a unilateral contract altering
       the nature of the employment relationship. Id. at 736, 403 S.E.2d at 753.

[Doc. 17].

               Attached to Mr. Shamblin’s Amended Complaint is Raleigh General’s

Administrative Policy [Doc. 18, Ex. A]. The policy’s stated purpose is that “[g]ood attendance is

important to the efficient operation of [Raleigh General] and is an essential component of solid

employee performance . . . . In order to maintain a fair and reasonable work environment . . . it is

imperative that this absenteeism policy be applied equitably to all employees” [Id. at 2]. In

pertinent part, the policy states that “Unexcused Absences and Tardies will be monitored

sequentially in a rolling twelve-month period” and includes the following chart:




[Id.]. The Amended Complaint alleges these are “certain and specific procedures that must be

followed prior to terminating” an employee [Doc. 18 at 6]. This conclusory allegation need not be

assumed true at this stage. See Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009). On its face, the policy

does not contain a “definite promise . . . not to discharge the covered employee except for specified

reasons.” Bine, 542 S.E.2d at 845; see Suter, 403 S.E.2d at 754 (“[A]ny promises alleged to alter”

the at-will relationship “must be very definite to be enforceable.”) (emphasis in original). This

requirement preserves the nature of the at-will relationship while allowing employers to issue


                                                 2
policies so long as said policies do not offer definite promises to the employee. See Bine, 542

S.E.2d at 845. The absence of such a definite promise here is determinative.

               The parties dispute whether the Court can consider Raleigh General’s employee

handbook at this stage. The handbook contains a disclaimer stating that all policies “are statements

of general policy and do not create or imply a contract or a guarantee for continued employment”

[Doc. 22 at 7]. It contains a separate disclaimer acknowledging that Raleigh General may

“terminate my employment relationship at will, with or without cause or notice” [Id.]. Under West

Virginia law, a “clear and prominent disclaimer” will protect an employer from liability of this

sort. Syl. Pt. 5, Suter, 403 S.E.2d at 751. The handbook is not attached as an exhibit to the Amended

Complaint and Mr. Shamblin raises questions as to whether he received the handbook or

acknowledged its receipt. The Court need not consider the handbook or its disclaimers at this stage

as the policy itself does not contain a definite promise under West Virginia law.


                                                III.

               Accordingly, Defendant’s Motion to Dismiss [Doc. 21] is GRANTED. Plaintiff’s

Amended Complaint [Doc. 18] is DISMISSED with prejudice.

               The Clerk is directed to send a copy of this memorandum opinion and order to all

counsel of record and any unrepresented parties.

                                                       ENTERED: April 6, 2020




                                                 2
